

115 HR 7306 IH: Democracy Dollars Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7306IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Khanna introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Democracy Dollars Program under which citizens may direct the making of payments
			 to candidates in elections for Federal office and to political committees
			 supporting campaigns for election for Federal office, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Democracy Dollars Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Democracy Dollars Program
					Subtitle A—Availability of Democracy Dollars to Qualified Candidates
					Sec. 101. Establishment of Democracy Dollars Program.
					Sec. 102. Eligibility of individuals to participate in Program.
					Sec. 103. Eligibility of candidates and authorized committees to receive payments; use of payments.
					Sec. 104. Democracy Dollars Exploratory Fund.
					Sec. 105. Eligibility of other political committees to receive payments; use of payments.
					Sec. 106. Reports on disbursements of funds received under Program.
					Subtitle B—Payments of Democracy Dollars
					Sec. 111. Amount available for eligible individuals to direct for payments.
					Sec. 112. Payments to candidates and committees from available amounts.
					Sec. 113. Limitations on amount of payments to candidates and committees.
					Sec. 114. Protecting privacy of eligible individuals.
					Sec. 115. Remitting unexpended payments.
					Subtitle C—Public Outreach and Education
					Sec. 121. Public outreach and education program.
					Sec. 122. Requiring materials to be provided in minority languages.
					Sec. 123. Authorization of appropriations.
					Title II—Democracy Fund Commission
					Sec. 201. Establishment.
					Sec. 202. Membership.
					Sec. 203. Staff.
					Sec. 204. Functions.
					Sec. 205. State responsibility for implementation of Program.
					Sec. 206. Administration of program in case of States without approved implementation plans in
			 effect.
					Title III—Democracy Dollars Fund
					Sec. 301. Democracy Dollars Fund.
					Sec. 302. Termination of Presidential Election Campaign Fund; transfer of balance to Democracy
			 Dollars Fund.
					Title IV—Miscellaneous Provisions
					Sec. 401. Violations and penalties.
					Sec. 402. Democracy Dollar Administrator defined.
					Sec. 403. Other definitions.
					Title V—Severability
					Sec. 501. Severability.
				
			IDemocracy Dollars Program
			AAvailability of Democracy Dollars to Qualified Candidates
 101.Establishment of Democracy Dollars ProgramIn accordance with this Act, the Democracy Fund Commission (as established under title II) shall establish and operate a program to be known as the Democracy Dollars Program, under which eligible individuals may direct that amounts in the Democracy Dollars Fund (as established under title III) be used to make payments to eligible candidates for election for Federal office (including the authorized committees of such candidates) or eligible political committees, in accordance with subtitle B.
				102.Eligibility of individuals to participate in Program
 (a)Eligibility of registered votersAn individual is eligible to participate in the Democracy Dollars Program with respect to an election for Federal office if the individual is registered to vote in any election for Federal office during the year in which the election will be held, as determined on the basis of the most recent version of the computerized statewide voter registration list maintained under section 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) by the State in which the individual resides.
 (b)Special rule for residents of States without voter registrationIn the case of an individual who is a resident of a State in which there is no voter registration requirement for any voter in the State with respect to an election for Federal office, an individual is eligible to participate in the Program with respect to an election for Federal office if the individual is eligible to vote in any election for Federal office in that State.
					103.Eligibility of candidates and authorized committees to receive payments; use of payments
 (a)EligibilityA candidate (including the authorized committees of the candidate) is eligible to receive payments under the Democracy Dollars Program if—
 (1)the candidate and each authorized committee of the candidate registers with the Democracy Fund Commission to participate in the Program;
 (2)each such committee certifies to such Commission that it has established a Democracy Dollars Exploratory Fund in accordance with section 104;
 (3)except as provided in subsection (d), each such committee certifies to such Commission that, in accordance with section 104, the aggregate amount of qualified contributions that it has accepted, or that it will accept, to such Democracy Dollars Exploratory Fund is equal to the applicable threshold under such section;
 (4)each such committee certifies to such Commission that it will maintain a separate account for payments received under the Program; and
 (5)each such committee certifies to such Commission that it will meet the applicable requirements of this title, including the requirements of subsection (c) (relating to restrictions on the source of the contributions the candidate and committees may accept and the expenditures the candidate and committees may make).
						(b)Exclusive use of Democracy Dollars payments for authorized campaign expenditures
						(1)Authorized campaign expenditures of candidate
 (A)In generalExcept as provided in paragraph (2), a candidate (including an authorized committee of the candidate) may use a payment received under the Program only for otherwise authorized expenditures in connection with the campaign for Federal office of the candidate, and may not convert the payment to personal use.
							(B)Application of rules applicable to contributions to candidates under Federal Election Campaign Act
 of 1971For purposes of this paragraph, section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) shall apply to the use of a payment under the Program in the same manner as such section applies to the use of a contribution or donation described in such section.
 (2)Contributions to other candidatesA candidate (including an authorized committee of a candidate) may use a payment received under the Program to make a contribution to the authorized committee of another candidate, except that the aggregate amount of contributions made to such a committee using such payments with respect to an election may not exceed the limit on the amount of contributions which may be made to such a committee with respect to the election under section 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)).
 (c)Democracy Dollars payments as exclusive source of contributions and expendituresA candidate (including an authorized committee of the candidate) receiving a payment under the Democracy Dollars Program with respect to an election may not accept any contributions or make any expenditures in connection with any election occurring during the election cycle for the office involved other than the following:
 (1)Payments made under the Democracy Dollars Program. (2)Amounts accepted and deposited in the candidate’s Democracy Dollars Exploratory Fund under section 104, so long as such amounts do not exceed the applicable threshold for the candidate under such section.
 (3)Personal funds (including personal funds of the candidate or any immediate family member of the candidate) in an amount that does not exceed an aggregate amount of $50,000 for all such elections.
						(d)Permitting certification by candidates and committees accepting excess contributions to Democracy
 Dollars Exploratory FundA candidate (including an authorized committee of the candidate) which has accepted an aggregate amount of qualified contributions to a Democracy Dollars Exploratory Fund under section 104 which is greater than the applicable threshold under such section shall be considered to meet the requirements of paragraph (3) of subsection (a) if, not later than 5 business days after the date on which the aggregate amount of qualified contributions deposited into such Fund was first equal to such applicable threshold, the candidate provides the Democracy Fund Commission with—
 (1)a statement of the amount of contributions in such Fund; and (2)a certification that the candidate or committee returned all contributions accepted after such date to the persons who made such contributions.
						104.Democracy Dollars Exploratory Fund
 (a)Requiring establishment and minimum balance as condition of eligibilityAs a condition of eligibility to receive payments under the Democracy Dollars Program, a candidate (including the authorized committees of a candidate) shall—
 (1)establish a separate account to be known as the Democracy Dollars Exploratory Fund; (2)accept a qualified contribution (as described in subsection (b)) from a number of individuals equal to or greater than the applicable donor threshold described in subsection (c); and
 (3)deposit into Democracy Dollars Exploratory Fund an aggregate amount of qualified contributions accepted by the candidate or the committee which is equal to the applicable dollar threshold described in subsection (d).
 (b)Qualified contribution describedIn this section, a qualified contribution means a contribution to a candidate or an authorized committee of a candidate which does not consist of any personal funds of the candidate and which is made by an individual who is not a member of the immediate family of the candidate, except that such term does not include a contribution made to the candidate or committee by another candidate (or an authorized committee of such a candidate) using a payment received under the Program, as described in section 103(b).
 (c)Applicable donor threshold describedIn this section, the applicable donor threshold with respect to a candidate or authorized committee is— (1)125 individuals, in the case of a candidate for a House election;
 (2)250 individuals, in the case of a candidate for election for the office of Senator; or (3)500 individuals, in the case of a candidate for election for the office of President or Vice President.
 (d)Applicable threshold describedIn this section, the applicable dollar threshold with respect to a candidate or authorized committee is— (1)$50,000, in the case of a candidate for a House election;
 (2)$500,000, in the case of a candidate for election for the office of Senator; or (3)$1,000,000, in the case of a candidate for election for the office of President or Vice President.
						105.Eligibility of other political committees to receive payments; use of payments
 (a)EligibilityA political committee which is not an authorized committee of a candidate is eligible to receive payments under the Democracy Dollars Program if—
 (1)the committee registers with the Democracy Fund Commission to participate in the Program; and (2)the committee certifies that it will maintain a separate account for payments received under the Program.
						(b)Exclusive use of Democracy Dollars payments for contributions to candidates and other authorized
			 campaign expenditures
 (1)In generalA political committee which is not an authorized committee of a candidate may use a payment received under the Democracy Dollars Program only to make a contribution to the authorized committee of a candidate, except that a political committee of a political party may also use a payment received under the Program for otherwise authorized expenditures in connection with the campaigns for Federal office of candidates who are members of the political party, so long as the payment is not converted to personal use. For purposes of this paragraph, section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) shall apply to the use of a payment under the Program in the same manner as such section applies to the use of a contribution or donation described in such section.
 (2)Limit on amount of contributionThe aggregate amount of contributions made by a committee under this section to the authorized committee of a candidate using payments received under the Democracy Dollars Program with respect to an election may not exceed the limit on the amount of contributions which may be made to such an authorized committee with respect to the election under section 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)).
						106.Reports on disbursements of funds received under Program
 (a)Requiring committees To file reportsEach authorized committee of a candidate or other political committee which receives payments under the Democracy Dollars Program shall file reports with the Democracy Fund Commission listing the name and address of each person who has received any disbursement from the separate account maintained by the committee for payments received under the Program (and, if applicable, from the Democracy Dollars Exploratory Fund established pursuant to section 104) in an aggregate amount or value in excess of $200 during the period covered by the report, together with the date and amount of any such disbursement.
 (b)Timing of reports; period of coverageA committee shall file a report required under this section with respect to an election at the same time as the committee files a report required under section 304(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) with respect to that election, and each report filed under this section shall be complete as of the same period applicable to the report the committee files at that time under section 304(a) of such Act.
					(c)Electronic filing; public availability
 (1)Mandatory electronic filingIn accordance with regulations promulgated by the Democracy Fund Commission, a committee shall file each report required under this section in electronic form accessible by computers.
 (2)Public availabilityThe Commission shall make a report filed under this section available for inspection by the public in the offices of the Commission and accessible to the public on the internet not later than 24 hours after the Commission receives the report.
 (3)Methods for verificationIn promulgating regulations under this subsection, the Commission shall provide methods (other than requiring a signature on the document being filed) for verifying reports filed under this section. Any document verified under any of the methods shall be treated for all purposes (including penalties for perjury) in the same manner as a document verified by signature.
						BPayments of Democracy Dollars
				111.Amount available for eligible individuals to direct for payments
 (a)In generalEffective on the first day of each odd-numbered year (beginning with 2019), an eligible individual may direct the Democracy Dollar Administrator to make payments with respect to elections for Federal office held in the following year (or, in the case of special elections, an election held in either such odd-numbered year or the following year) in an aggregate amount equal to the sum of the following:
 (1)A House election share of— (A)for 2019, $10; or
 (B)for 2021 and each subsequent odd-numbered year, the amount established under this paragraph for the previous odd-numbered year increased by the adjustment percentage for House elections (as described in paragraph (1) of subsection (b)) for the year.
 (2)If a regularly scheduled election for the office of Senator will be held during the following year in the State in which the individual resides, a Senate election share of—
 (A)for 2019, $15; or (B)for 2021 and each subsequent odd-numbered year, the amount established under this paragraph for the previous odd-numbered year increased by the adjustment percentage for Senate elections (as described in paragraph (2) of subsection (b)) for the year.
 (3)If an election for the office of President and Vice President will be held during the following year, a presidential election share of—
 (A)for 2019, $25; or (B)for 2023 and each fourth year thereafter, the amount established under this paragraph for the previous odd-numbered year increased by the adjustment percentage for presidential elections (as described in paragraph (3) of subsection (b)) for the year.
							(b)Adjustment percentages described
 (1)House electionsThe adjustment percentage for House elections for an odd-numbered year is the greater of 100 percent or the percentage (if any) by which—
 (A)the aggregate amount of contributions made to authorized committees of candidates for House elections in the previous year from sources other than payments under the Democracy Dollars Program; exceeded
 (B)the aggregate of amount of contributions made to such authorized committees for such elections that consisted of payments under the Program, including payments made to such authorized committees by other political committees using payments under the Program (as described in section 105(b)).
 (2)Senate electionsThe adjustment percentage for Senate elections for an odd-numbered year is the greater of 100 percent or the percentage (if any) by which—
 (A)the aggregate amount of contributions made to authorized committees of candidates for elections for the office of Senator in the previous year from sources other than payments under the Democracy Dollars Program; exceeded
 (B)the aggregate of amount of contributions made to such authorized committees for such elections that consisted of payments under the Program, including payments made to such authorized committees by other political committees using payments under the Program (as described in section 105(b)).
 (3)Presidential electionsThe adjustment percentage for presidential elections for a year is the greater of 100 percent or the percentage (if any) by which—
 (A)the aggregate amount of contributions made to authorized committees of candidates for the most recent election for the office of President from sources other than payments under the Democracy Dollars Program; exceeded
 (B)the aggregate amount of contributions made to such authorized committees for such election that consisted of payments under the Program, including payments made to such authorized committees by other political committees using payments under the Program (as described in section 105(b)).
							(c)Treatment of special elections
 (1)House electionsIf an eligible individual is a resident of a congressional district in which a special House election will be held, the House election share amount set forth under paragraph (1) of subsection (a) for the individual shall be increased by $10.
 (2)Senate electionsIf an eligible individual is a resident of a State in which a special election will be held for the office of Senator, the Senate election share amount set forth under paragraph (2) for the individual shall be increased by $15.
 (d)No carry-Over of amountsOn the last day of each even-numbered year, the amount available under this section with respect to an eligible individual shall be reduced to $0, and no further payments may be made under this Act with respect to elections held in such year.
 (e)Indexing of amountsIn any calendar year after 2019, section 315(c)(1)(B) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(c)(1)(B)) shall apply to each amount described in this section in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amounts described in this section, the base period shall be 2019.
 (f)Prohibiting paying individuals To direct payments to candidates and committeesIt shall be unlawful— (1)for any person to provide money or anything of value to an eligible individual, or to make an express promise to provide money or anything of value to an eligible individual, in exchange for the eligible individual directing the Democracy Dollar Administrator to make payments to a candidate or committee under the Democracy Dollars Program; or
 (2)for an eligible individual to solicit money or anything of value from another person in exchange for the eligible individual directing the Democracy Dollar Administrator to make payments to a candidate or committee under the Democracy Dollars Program.
						112.Payments to candidates and committees from available amounts
 (a)Requests by eligible individualsAn eligible individual may submit to the Democracy Dollar Administrator a request to make a payment from the amount available to the eligible individual under section 111 to an eligible candidate or political committee identified by the eligible individual, in such amount as the eligible individual may specify.
 (b)Payments by Democracy Dollar AdministratorUpon the expiration of the 5-day period which begins on the date the eligible individual submits a request under subsection (a), the Democracy Dollar Administrator shall make a payment to the eligible candidate or political committee identified by the individual in the request, in the amount specified in the request, unless during such 5-day period, the individual notifies the Administrator that the individual cancels the request.
 (c)Statement of balance of amounts remainingAfter making a payment to an eligible candidate or political committee at the direction of an individual, the Democracy Dollar Administrator shall transmit to the individual (as promptly as the Administrator determines to be feasible, in accordance with regulations promulgated by the Commission) a statement of the amount remaining for the individual to use for payments under the Democracy Dollars Program during the year.
					113.Limitations on amount of payments to candidates and committees
 (a)Limitations based on type of electionThe total amount of payments made at the direction of an eligible individual to candidates and the authorized committees of candidates may not exceed—
 (1)in the case of candidates for House elections, the House election share amount set forth under paragraph (1) of section 111(a);
 (2)in the case of candidates for election for the office of Senator, the Senate election share amount set forth under paragraph (2) of section 111(a); and
 (3)in the case of candidates for election for the office of President, the presidential election share amount set forth under paragraph (3) of section 111(a).
 (b)Special rule for certain Presidential electionsIn the case of elections for the office of President held in a year in which the incumbent is a candidate—
 (1)the total amount of payments made at the direction of an eligible individual to candidates and the authorized committees of candidates in primary elections for such office may not exceed 40 percent of the presidential election share amount set forth under paragraph (3) of section 111(a); and
 (2)the total amount of payments made at the direction of an eligible individual to candidates and the authorized committees of candidates in the general election for such office may not exceed 60 percent of the presidential election share amount set forth under paragraph (3) of section 111(a).
						114.Protecting privacy of eligible individuals
 (a)No treatment of payments as contributions made by individuals to candidates or committeesA payment made to a candidate or committee under the Democracy Dollars Program at the direction of an eligible individual, as described in this subtitle, shall not be treated as a contribution made to the candidate or committee by the eligible individual for purposes of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).
 (b)Ensuring anonymity of individuals directing payments to candidates and committeesIn making payments to candidates and political committees under this section at the request of an eligible individual, the Democracy Dollar Administrator shall take all practicable steps to ensure that no information relating to the identity of the individual who requests that the payment be made to the candidate or committee is disclosed or otherwise made known to the candidate or the committee, including through the use of blind trusts or similar devices.
					115.Remitting unexpended payments
 (a)Remittance requiredNot later than the date that is 10 days after the date on which a candidate withdraws from an election or no longer qualifies to be on the ballot for an election, any authorized committee of the candidate to which payments were made under the Program shall remit to the Democracy Dollars Fund under section 301 any amounts in the separate account established by the committee for payments received under the Program (as described in section 103(a)(3)) which remain unexpended as of such date.
 (b)Reallocation to amounts available for payments at direction of eligible individualsTo the greatest extent practicable, the Democracy Dollar Administrator shall increase the amounts available under this subtitle for an eligible individual to make payments under the Democracy Dollars Program to take into account the remittance of unspent amounts under this section by an authorized committee that were attributable to payments made at the request of the eligible individual, and shall allocate such increase—
 (1)to the House election share set forth for the individual under paragraph (1) of section 111(a), in the case of an authorized committee of a candidate for a House election;
 (2)to the Senate election share set forth for the individual under paragraph (2) of section 111(a), in the case of an authorized committee of a candidate for election to the office of Senator; and
 (3)to the presidential election share set forth for the individual under paragraph (3) of section 111(a), in the case of an authorized committee of a candidate for election to the office of President or Vice President.
						CPublic Outreach and Education
				121.Public outreach and education program
 (a)Program requiredAs part of carrying out the Democracy Dollar Program, the Democracy Dollar Administrator, in consultation with the Democracy Fund Commission and such other persons as the Administrator determines to be appropriate, shall develop and carry out a State-based public outreach and education campaign to increase public awareness regarding the ability of eligible individuals to direct that payments to be made to candidates and committees under the Program.
 (b)Grants authorizedIn carrying out the public outreach and education program under this subtitle, the Democracy Dollar Administration may make grants to local election officials and nonprofit organizations (including organizations described in section 504(c) of the Internal Revenue Code of 1986) to carry out appropriate outreach and education activities, under such terms and conditions as the Administrator considers appropriate.
 (c)WebsiteIn carrying out the public outreach and education program under this subtitle, the Democracy Dollar Administrator, in consultation with the Democracy Fund Commission and such other persons as the Administrator determines to be appropriate, shall develop, establish, and update as necessary, a single State-sponsored public website through which the public may obtain, in an easy to understand and user-friendly format, information about the Democracy Dollar Program, including the ability of eligible individuals to direct payments to be made to candidates and committees under the Program.
 (d)Social mediaThe Democracy Dollar Administrator may use publicly available social media platforms to supplement the public outreach and education program under this subtitle and to support the operation of the pubic website developed and established under subsection (c).
 122.Requiring materials to be provided in minority languagesAs part of carrying out the Democracy Dollar Program, the Democracy Dollar Administrator shall ensure that forms, materials, and information relating to the Program are provided in the applicable language of language minority groups, as defined in section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503).
 123.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle such sums as may be necessary for each of the fiscal years 2019 through 2023.
				IIDemocracy Fund Commission
 201.EstablishmentThere is hereby established the Democracy Fund Commission (in this Act referred to as the Commission), which shall be responsible for administering the Democracy Dollars Program under this Act. 202.Membership (a)Appointment (1)In generalThe Commission shall be composed of 5 members appointed by the President with the advice and consent of the Senate.
 (2)QualificationsAn individual is eligible to serve as a Member of the Commission if the individual is a retired judge of the United States.
 (3)Restrictions on outside employmentA member of the Commission may not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of the individual’s appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment.
 (4)Vacancies; no effect on authority of remaining membersA vacancy in the membership of the Commission shall be filled in the same manner as the original appointment, and shall have no effect on the authority of the remaining members of the Commission to carry out their duties under this Act.
					(b)Term of service
 (1)Single 10-year termExcept as provided in paragraphs (2) and (3), a member of the Commission shall serve for a term of 10 years, and may not be reappointed to an additional term, except that an individual may serve after the expiration of that individual’s term until a successor has begun serving as a member of the Commission.
 (2)Staggering of initial termsOf the members first appointed to the Commission— (A)one (as designated at the time of appointment) shall serve for a term of 2 years;
 (B)one (as designated at the time of appointment) shall serve for a term of 4 years; (C)one (as designated at the time of appointment) shall serve for a term of 6 years; and
 (D)one (as designated at the time of appointment) shall serve for a term of 8 years. (3)Permitting individuals serving initial staggered term to be reappointed to a full termAn individual who is one of the members first appointed to the Commission to serve for an initial term of 2 years under subparagraph (A) of paragraph (2) or to serve for an initial term of 4 years under subparagraph (B) of paragraph (2) may be appointed subsequently to serve a term of 10 years under paragraph (1).
 (4)VacancyAn individual appointed to fill a vacancy occurring in the membership of the Commission before the expiration of the term for which the individual’s predecessor was appointed shall serve only for the remainder of that term.
 (c)CompensationEach member of the Commission shall receive compensation at a rate equivalent to the most recent rate of compensation applicable to the individual as a judge of the United States.
 (d)Process in event of deadlockIf a vote by the members of the Commission on any matter results in a tie, the vote of the longest-serving member (or, in the case of members first appointed to serve for initial terms under paragraph (2) of subsection (b), the vote of the member appointed for the longest term) shall prevail.
 (e)Conforming amendment to Executive Schedule Level IV PositionsSection 5315 of title 5, United States Code, is amended by adding at the end the following:  Member, Democracy Fund Commission..
				203.Staff
 (a)Authority To appoint staffThe Commission may appoint and fix the pay of such personnel as the Commission considers appropriate.
 (b)Applicability of certain civil service lawsThe personnel of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay in effect for grade GS–15 of the General Schedule.
 (c)Experts and consultantsThe Commission may procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay in effect for grade GS–15 of the General Schedule (5 U.S.C. 5332).
 (d)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties.
 204.FunctionsThe Commission shall administer the Democracy Dollars Program under this Act. In administering the Program, the Commission shall carry out the following:
 (1)The Commission shall promulgate regulations to carry out the Democracy Dollars Program, including regulations applicable to State implementation plans under section 205, and shall review the regulations not less frequently than every 4 years.
 (2)The Commission shall solicit and review applications from States for the approval of State implementation plans under section 205(b).
 (3)In the case of States whose implementation plans are approved under section 205(b), the Commission shall monitor and audit the performance of such States in carrying out such plans.
 (4)In accordance with section 206, the Commission carry out the Democracy Dollars Program with respect to States that do not have an approved implementation plan in effect.
 (5)The Commission shall carry out such other activities as the Commission considers appropriate to administer the Democracy Dollars Program.
				205.State responsibility for implementation of Program
 (a)Responsibility for administration of ProgramExcept as provided in section 206, each State shall administer the Democracy Dollars Program with respect to individuals who are residents of the State, in accordance with a State implementation plan approved by the Commission under subsection (b).
				(b)Approval of State implementation plans
 (1)Approval by CommissionEach State shall submit its plan for administering the Democracy Dollars Program to the Commission, who shall approve the plan if the Commission finds that the plan meets each of the following conditions:
 (A)The plan includes such provisions and safeguards as are necessary to ensure the effective administration of the Program in the State in a nonpartisan and competent manner.
 (B)If the plan permits the use of private financial intermediaries to assist in the processing of requests made by eligible individuals to make payments to candidates and political committees under subtitle B of title I—
 (i)to the greatest extent feasible, the State uses a competitive bidding process to select such intermediaries for participation in the implementation of the plan; and
 (ii)the plan requires these intermediaries to meet the requirements of section 114(b) (relating to ensuring the anonymity of such individuals) and to take actions to deter fraud and abuse.
 (C)The plan is overseen by a certified authority designated by the State. (D)The plan meets such other requirements as the Commission may by regulation require.
 (2)Period for which approved plan is in effectIf the Commission approves a State plan under this subsection, the plan shall be in effect for a 4-year period, and the Commission may extend the plan for additional 4-year periods at the request of the State if the Commission finds that the plan continues to meet the conditions set forth in paragraph (1).
					(c)Payment of costs of implementation
 (1)Authorization to receive paymentsA State whose implementation plan under this subtitle is approved and in effect with respect to a year may receive payments from the Commission to cover the costs of carrying out the plan during the year, in the form of advance payments in accordance with paragraph (2) or reimbursement in accordance with paragraph (3), at the option of the State.
 (2)Eligibility to receive advance paymentsA State is eligible to receive advance payments under this subsection with respect to a year if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (A)a statement of the reasonable and necessary costs the State expects to incur in carrying out its implementation plan under this subtitle during the year; and
 (B)such other information and assurances as the Commission may require. (3)Eligibility to receive reimbursementA State is eligible to receive reimbursement under this subsection for the reasonable and necessary costs the State incurred in carrying out its implementation plan during a year if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—
 (A)a statement of the reasonable and necessary costs the State incurred in carrying out its implementation plan during the year; and
 (B)such other information and assurances as the Commission may require. (4)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for payments under this subsection.
 (d)Revocation of approval; recapture of advance paymentsIf the Commission determines that the implementation plan of a State whose implementation plan under this subtitle is approved is no longer in compliance with the applicable requirements for such a plan, or if the Commission determines that the State is administering the plan in a biased or incompetent manner—
 (1)the Commission shall revoke the approval of the plan; and (2)the State shall repay the Commission for any advance payments made under subsection (c) with respect to any period during which the plan was not in compliance with such requirements or was administered in a biased or incompetent manner.
					206.Administration of program in case of States without approved implementation plans in effect
 (a)Administration by Commission authorizedIf a State does not have an approved State implementation plan in effect with respect to a year under section 205, the Commission shall administer the Democracy Dollars Program during the year with respect to individuals who are residents of the State, in accordance with a Federal implementation plan for the State that meets the requirements of subsection (b).
				(b)Availability of Federal receivership in case of revocation on grounds of bias or incompetence
 (1)ReceivershipIf a State does not have an approved State implementation plan in effect because, in accordance with subsection (d) of section 205, the Commission revoked its approval of a State implementation plan on the grounds that the State administered the plan in a biased or incompetent manner, the Commission may file an action to appoint a receiver to administer the Democracy Dollars Program in the State.
 (2)Procedures for consideration of request for receivershipIn any action brought by the Commission to appoint a receiver under this subsection, the following rules shall apply:
 (A)The action shall be filed in the appropriate district court of the United States and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.
 (B)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.
 (C)It shall be the duty of the appropriate district court of the United States and the Supreme Court of the United States to advance on the docket and to expedite to the greatest extent possible the disposition of the action and the appeal.
 (c)Federal implementation plan describedA Federal implementation plan for a State meets the requirements of this subsection if— (1)the plan meets the conditions described in paragraphs (1) and (2) of section 205(b) which would apply to a State implementation plan of the State under such section;
 (2)to the extent that the Commission requests information and assistance from the State in order to carry out the plan, the plan provides for a method by which the Commission may reimburse the State for the costs incurred in providing such information and assistance; and
 (3)the plan meets such other requirements as the Commission may require. IIIDemocracy Dollars Fund 301.Democracy Dollars Fund (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Democracy Dollars Fund (hereafter referred to as the Fund).
 (b)Uses of FundAmounts in the Fund shall be used— (1)for payments to candidates and political committees under subtitle B of title I;
 (2)for advance payments and reimbursements to States under section 205; (3)for payments to States as described in paragraph (2) of section 206(b); and
 (4)for the administration of the Democracy Dollars Program by the Democracy Fund Commission. (c)Contents of FundThe Fund shall consist of—
 (1)amounts appropriated or transferred to the Fund under law, including amounts transferred under section 9006(d)(2) of the Internal Revenue Code of 1986;
 (2)repayments made by States under paragraph (2) of section 205(d); (3)unspent payments under the Program which are remitted under section 115;
 (4)civil penalties assessed under section 401; and (5)interest earned on balances of the Fund.
 (d)Authority To make payments at request of State or Democracy Fund CommissionWith respect to a payment made under the Program at the direction of an eligible individual pursuant to section 112, the Secretary of the Treasury shall make such payment from the Fund upon the request of the Democracy Dollar Administrator for the individual involved.
				302.Termination of Presidential Election Campaign Fund; transfer of balance to Democracy Dollars Fund
 (a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (d)TerminationThis section shall not apply to taxable years beginning after December 31, 2016.. (b)Termination of fund and account (1)Termination of presidential election campaign fund (A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:
							
 9014.TerminationThe provisions of this chapter shall not apply with respect to any presidential election (or any presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..
 (B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:  (d)Transfer of funds remaining after terminationOf the amounts in the fund as of the date of the enactment of this subsection—
 (1)the Secretary shall transfer $63,002,400 to the 10-Year Pediatric Research Initiative Fund described in section 9008(i)(2), to be available as described in such section; and
 (2)the Secretary shall transfer the remainder to the Democracy Dollars Fund under title III of the Democracy Dollars Act..
 (2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:  9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any presidential election after the date of the enactment of this section..
					(c)Clerical amendments
 (1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:
						
							
								Sec. 9014. Termination..
 (2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:
						
							
								Sec. 9043. Termination..
					IVMiscellaneous Provisions
			401.Violations and penalties
 (a)Improper use of Democracy Dollars paymentsIf the Democracy Dollar Administrator determines that any payment made under this Act to a candidate or committee was not used as provided for in this Act, the Administrator shall so notify the candidate or committee, and may impose a civil penalty on the candidate or committee in an amount equal to 500 percent of the amount of the payment that was used improperly.
				(b)Improper use of outside funds by candidates and authorized committees receiving Democracy Dollar
 paymentsIf the Democracy Dollar Administrator determines that a candidate, including an authorized committee of the candidate, receiving a payment under this Act with respect to an election used amounts in connection with an election occurring in the election cycle involved in violation of section 103(c), the Administrator shall so notify the candidate or committee, and may impose a civil penalty on the candidate or committee in an amount equal to 200 percent of the amounts used by the candidate or committee in violation of section 103(c) in connection with the election.
				(c)Criminal penalties
 (1)Imposition of penaltyAny person who knowingly and willfully commits a violation of this Act which involves the making, receiving, or reporting of any amounts—
 (A)aggregating $25,000 or more during a calendar year shall be fined under title 18, United States Code, or imprisoned for not more than 5 years, or both; or
 (B)aggregating $2,000 or more (but less than $25,000) during a calendar year shall be fined under title 18, United States Code, or imprisoned for not more than 1 year, or both.
 (2)Referral to Attorney GeneralIf the Democracy Dollar Administrator determines that there is probable cause to believe that a knowing and willful violation of this Act has occurred, the Administrator may refer such apparent violation to the Attorney General.
 402.Democracy Dollar Administrator definedIn this Act, the Democracy Dollar Administrator with respect to an eligible individual is— (1)in the case of an individual who is a resident of a State with a State implementation plan approved by the Democracy Fund Commission under section 205(b), the official of the State who is designated to administer the Democracy Dollars Program in the State under such plan; or
 (2)in the case of an individual who is not a resident of a State described in paragraph (1), the Democracy Fund Commission under section 206.
 403.Other definitionsIn this Act— (1)each of the terms candidate, election, authorized committee, and political committee has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.);
 (2)the term election cycle means, with respect to an office, the period beginning on the day after the date of the most recent regularly scheduled general election for such office and ending on the date of the next regularly scheduled general election for such office;
 (3)the term House election means an election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; and
 (4)the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
				VSeverability
 501.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.
			